    Case 6:20-cv-00625-JCB Document 5 Filed 12/23/20 Page 1 of 1 PageID #: 31



UAET (02-2008)




                 Unopposed Application for Extension of Time to Answer Complaint
                     Attach this form to the Application for Extension of Time to Answer Complaint event.



C ASE   AND      D EADLINE INFORMATION



Civil Action No.: 6:20-cv-00625-JCB
Name of party requesting extension: FPI Management, Inc.
Is this the first application for extension of time in this case?                         ✔ Yes
                                                                                              No
            If no, please indicate which application this represents:                         Second
                                                                                              Third
                                                                                              Other ___________
Date of Service of Summons: 12/02/20
Number of days requested:                        30 days
                                              15 days
                                                    14 days
                                            ✔ Other _____
New Deadline Date: 1/7/21                        (Required)


A TTORNEY FILING       APPLICATION INFORMATION




            Full Name: Tracy Graves Wolf
            State Bar No.: 24004994 TX
            Firm Name: Lewis Brisbois Bisgaard & Smith, LLP
            Address: 2100 Ross Ave, Ste. 2000
                         Dallas, TX 75201


            Phone: 972-638-8672
            Fax: 214-722-7111
            Email: Tracy.Wolf@lewisbrisbois.com
                  A certificate of conference does not need to be filed with this unopposed application.
